OPINION OF THE COURT
On plaintiff’s appeal as against defendant Sprague: Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (87 AD2d 659).
On plaintiff’s appeal as against defendant Dupreau: Appeal dismissed, without costs, upon the ground that the order of the Appellate Division, insofar as it affirmed the denial of summary judgment to plaintiff against defendant Dupreau and denied plaintiff’s motion to dismiss defendant Dupreau’s second counterclaim, does not finally determine the action as to said defendant.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons.